DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Regarding limitations recited in claims 1-20 which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spivey et al. (US 2001/0034068 A1).
Regarding claim 1, Spivey discloses an onboard vehicle system to generate an antibiotic test result, said system comprising:
an antibiotic analyte assay (Fig. 1, Fig. 2, see: immunoassay test strip 23),
an optical detector reader (Fig. 3, Fig. 4, see: screening device 30) communicating with a vehicle microprocessor assembly ([0054], see: batteries can be recharged from a car cigarette lighter; Fig. 5, see: serial and parallel PC links 96) having an antibiotic test result display (Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56), and aligning with said antibiotic analyte assay thereby synchronizing transmissions of light on said antibiotic analyte assay (Fig. 3, Fig. 4, see: LEDs 44), when contacted with a sample (Fig. 3, Fig. 4, see: test swab 70 holding a saliva sample), to generate development of said antibiotic test result in an onboard vehicle testing environment (Fig. 3, Fig. 4, see: CCD 34, electrical circuitry 50) and display said antibiotic test result on said onboard vehicle system (Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56).
Regarding claim 2, Spivey further discloses a user interface adapted to display said antibiotic test result (Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56, operating buttons 58, 60).
Regarding claim 3, Spivey further discloses said user interface communicates said antibiotic test result to alert a user on a vehicle (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56, operating buttons 58, 60; [0054], see: batteries can be recharged from a car cigarette lighter, which indicates the device is intended to be used within a vehicle/car).
Regarding claim 4, Spivey further discloses said optical detector reader performs a plurality of image detections of said antibiotic analyte assay (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: CCD 34, which is fully capable of performing a plurality of image detections on the same immunoassay test strip; Fig. 16, see: primary scan of image array 132, secondary scan of image array 136).
Regarding claim 5, Spivey further discloses said onboard vehicle testing environment comprises an incubation environment (0054], see: batteries can be recharged from a car cigarette lighter, which indicates the device is intended to be used within a vehicle/car.  It is well known in the art, automobiles comprises environmental control systems which provide for temperature control).
Regarding claim 6, Spivey further discloses said system synchronizes incubation of said incubation environment with optical detection on said antibiotic analyte assay  (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Since the disclosed prior art device is fully capable of being used within an automobile having its environmental control system set at a user operated temperature, it is the position of the Examiner, that the device disclosed by Spivey anticipates the scope of claim 6).  
Regarding claim 7, Spivey further discloses said system synchronizes a test progress with optical detection (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  [0060], see: timer means to delay illumination of the immunoassay test until the test has had time to run).

Regarding claim 8, Spivey discloses an onboard vehicle system to generate an antibiotic test result, said system comprising:
an antibiotic analyte assay (Fig. 1, Fig. 2, see: immunoassay test strip 23),
an optical detector reader (Fig. 3, Fig. 4, see: screening device 30) in a test result communication with a vehicle assembly ([0054], see: batteries can be recharged from a car cigarette lighter; Fig. 5, see: serial and parallel PC links 96) to detect transmissions of light on said antibiotic analyte assay (Fig. 3, Fig. 4, see: LEDs 44) when contacted with a sample (Fig. 3, Fig. 4, see: test swab 70 holding a saliva sample) to generate said antibiotic test result in an onboard vehicle testing environment (Fig. 3, Fig. 4, see: CCD 34, electrical circuitry 50) having an onboard antibiotic test result indicator (Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56).
(Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56, operating buttons 58, 60).
Regarding claim 10, Spivey further discloses said user interface communicates said antibiotic test result to alert a user on a vehicle (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56, operating buttons 58, 60; [0054], see: batteries can be recharged from a car cigarette lighter, which indicates the device is intended to be used within a vehicle/car).
Regarding claim 11, Spivey further discloses said optical detector reader performs a plurality of image detections of said antibiotic analyte assay (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: CCD 34, which is fully capable of performing a plurality of image detections on the same immunoassay test strip; Fig. 16, see: primary scan of image array 132, secondary scan of image array 136).
Regarding claim 12, Spivey further discloses said onboard vehicle testing environment comprises an incubation environment (0054], see: batteries can be recharged from a car cigarette lighter, which indicates the device is intended to be used within a vehicle/car.  It is well known in the art, automobiles comprises environmental control systems which provide for temperature control).
 said optical detector reader performs a continuous image detection of said antibiotic analyte assay (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: CCD 34, which is fully capable of performing a continuous image detection on the same immunoassay test strip; [0060], see: user may time the test manually with an on/off power switch).
Regarding claim 14, Spivey further discloses said antibiotic analyte assay comprises a test strip (Fig. 2, see: immunoassay test strip 23) having at least one test line and at least one control line, and whereby a theoretical reflectance value is a comparison between a reflectance value at said at least one test line and a reflectance value at said at least one said control line ([0039]-[0040], see: test zones and control zone).

Regarding claim 15, Spivey discloses an onboard vehicle system to generate an antibiotic test result, said system comprising:
an antibiotic analyte assay (Fig. 1, Fig. 2, see: immunoassay test strip 23),
an optical detector reader (Fig. 3, Fig. 4, see: screening device 30) in a test result communication with a vehicle assembly ([0054], see: batteries can be recharged from a car cigarette lighter; Fig. 5, see: serial and parallel PC links 96) to synchronize progression of an antibiotic test result development with optical detection on said antibiotic analyte assay  (Fig. 3, Fig. 4, see: CCD 34, electrical circuitry 50; [0060], see: timer means to delay illumination of the immunoassay test until the test has had time to run) when contacted with a sample in an onboard vehicle testing environment (Fig. 3, Fig. 4, see: test swab 70 holding a saliva sample) having an onboard antibiotic test result indicator (Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56).
Regarding claim 16, Spivey further discloses said optical detector reader performs a plurality of image detections of said antibiotic analyte assay (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: CCD 34, which is fully capable of performing a plurality of image detections on the same immunoassay test strip; Fig. 16, see: primary scan of image array 132, secondary scan of image array 136).
Regarding claim 17, Spivey further discloses said system synchronizes test progress with an image detection on said antibiotic analyte assay (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  [0060], see: timer means to delay illumination of the immunoassay test until the test has had time to run).
Regarding claim 18, Spivey further discloses said onboard vehicle testing environment comprises an incubation environment (0054], see: batteries can be recharged from a car cigarette lighter, which indicates the device is intended to be used within a vehicle/car.  It is well known in the art, automobiles comprises environmental control systems which provide for temperature control).
 said optical detector detects a transmission of light passed through said antibiotic analyte assay  (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: CCD 34, which is fully capable of detecting a transmission of light passed through an immunoassay test strip).
Regarding claim 20, Spivey further discloses a user interface to communicate said antibiotic test result to alert a user on a vehicle (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56, operating buttons 58, 60; [0054], see: batteries can be recharged from a car cigarette lighter, which indicates the device is intended to be used within a vehicle/car).

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/Primary Examiner, Art Unit 1797